Citation Nr: 0821153	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  05-34 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
schizophrenia.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel





INTRODUCTION

The veteran had active military service from February 1977 to 
May 1977.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 2005 rating decision.


FINDING OF FACT

The veteran's claim of entitlement to service connection for 
schizophrenia was denied by a March 1979 Board decision; the 
evidence submitted since March 1979 is cumulative or 
redundant of evidence that was already submitted, does not 
relate to an unestablished fact, and fails to raise a 
reasonable possibility of substantiating the veteran's claim.


CONCLUSION OF LAW

New and material evidence has not been submitted and the 
veteran's claim of entitlement to service connection for 
schizophrenia is not reopened. 38 U.S.C.A. §§ 5108, 7104 
(West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.1100 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  New and Material Evidence

The veteran's claim of entitlement to service connection for 
schizophrenia was denied by the Board in March 1979, and his 
claim became final.  However, a previously denied claim may 
be reopened by the submission of new and material evidence.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a). 

The veteran's claim was denied in 1979 as the Board 
determined that the veteran's psychiatric disorder neither 
began during, nor was aggravated by, his time in service.  

At the time the veteran's claim was denied in March 1979, the 
evidence of record consisted of service medical records, post 
service medical records, and lay evidence.  A letter from the 
veteran's employer prior to service indicated that the 
veteran's services were normal when he worked from the 
beginning of September to the end of December 1976.  Service 
medical records showed that the veteran had difficulty 
keeping up with the rapid pace of recruit training, and that 
his performance was still found to be inadequate after tours 
in three units.  On his entrance physical, the veteran 
reported having had periods of depression or excessive worry, 
and it was noted that the veteran had been a student, but had 
quit due to personal problems.  Post-service medical records 
and evaluation reports in September and October 1977 show 
that the veteran was diagnosed with schizophrenia; and 
letters from the veteran's family and friends indicate that 
the veteran was a much different person after his discharge 
from the Navy than he was when he entered, noting that he had 
become very paranoid.

Since his denial in March 1979, the veteran has submitted 
considerable evidence in an effort to reopen his claim for 
service connection.  This evidence includes private treatment 
records from the early 1980s showing hallucinations and drug 
abuse.  It is also noted that treatment records continue to 
show a diagnosis of schizophrenia; however, the veteran was 
informed by a letter in April 2005 that his claim had 
previously been denied because his condition neither 
manifested during, nor was aggravated by, his time in 
service; and the veteran was told that in order to reopen his 
claim new evidence would have to be submitted that related to 
that fact.

In response, the veteran submitted a private psychiatric 
treatment record.  In the history section of the record it is 
noted that the veteran has a "HX of psychiatric treatment 
1975".  The veteran's representative cited to this, 
suggesting that it was evidence of the veteran having a 
psychiatric disability while in service.  However, there is 
no indication that this statement was based on any medical 
evidence of record, and it appears to be only the result of 
the veteran's subjective report.  In this regard, a bare 
transcription of lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 
8 Vet. App. 406 (1995).

While a veteran is competent to report symptoms that he could 
perceive with his five senses, a veteran is not medically 
qualified to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  As 
such, the veteran's statement that he had a psychiatric 
illness is beyond the scope of what he is competent to report 
as it is tantamount to him providing a diagnosis.  Therefore, 
it cannot be considered to be new and material evidence.  

In January 2006, the veteran testified at a hearing before 
the RO that he went on sick leave while in the military 
because he could not sleep, and he stated that he was 
hospitalized at the Base hospital.  However, a review of the 
veteran's service medical records fails to show any 
treatment, and the response to a request for those records in 
December 1977 indicated that no additional medical records 
were on file.

While the veteran has submitted some new evidence in the 
sense that it had not been previously submitted, the evidence 
is not material in that it does not address the reason the 
veteran's claim was denied.  

The medical records continue to show that the veteran is 
diagnosed with schizophrenia, but the evidence at the time of 
the Board's 1979 denial already showed a diagnosis of 
schizophrenia.  As such this evidence is cumulative or 
redundant of evidence that was already submitted, and is 
therefore not considered new and material.

The veteran testified that he was treated while in service; 
however, this was also known at the time the Board rendered 
its decision, as efforts were made to get any medical 
treatment records from the veteran's short time on active 
duty.  Therefore, this information also is not new and 
material.
 
The veteran's wife testified, but she stated that she has 
only known the veteran for 10 years, and she is therefore not 
able to address the veteran's condition during service.  
Thus, her testimony is not material.  

Therefore, no new and material evidence has been presented 
addressing the veteran's condition while in service; and the 
veteran's claim is accordingly not reopened.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in May 2005, which informed the veteran of all 
four elements required by the Pelegrini II Court as stated 
above, as well as providing him definitions of new and 
material in the context of reopening a claim, and informing 
him why his claim was previously denied.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444. F.3d 1328 (Fed. Cir. 2006).  

VA and private treatment records have been obtained, as have 
service medical records and Social Security Administration 
records.  Additionally, the veteran testified at a hearing 
before the Board.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

New and material evidence not having been submitted, the 
veteran's claim of entitlement to service connection for 
schizophrenia is not reopened, and the appeal is denied.



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


